Citation Nr: 0014256	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 414	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in January 1999, the veteran 
indicated that he wanted a Board hearing at a local VA 
office.  The RO acknowledged this request the same month and 
scheduled the veteran for a hearing, but in another VA Form 9 
received in March 1999, the veteran indicated that he wanted 
to cancel the scheduled hearing.  In light of the veteran's 
March 1999 submission, the Board considers the veteran's 
hearing request withdrawn and deems this case ready for 
review by the Board.  38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for MS in June 1996.

2.  The RO notified the veteran of its decision and advised 
him of his appellate rights by letter dated July 1996, but 
the veteran did not initiate an appeal of the RO's decision.

3.  The evidence associated with the claims file subsequent 
to the RO's June 1996 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  The veteran has presented some evidence of incurrence of 
disease or injury in service, a current medical diagnosis of 
MS, and a medical nexus opinion in part relating the 
currently diagnosed MS to symptomatology in service. 


CONCLUSIONS OF LAW

1.  The RO's June 1996 decision denying entitlement to 
service connection for MS is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for MS.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for MS is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for MS.  
The RO and the Board denied this claim on multiple occasions 
from September 1989 to August 1992 on the basis that MS was 
not present during the veteran's period of active service and 
did not manifest to a compensable degree within the 
presumptive seven-year period after his separation from 
service.  The RO last denied this claim in June 1996 on the 
basis that new and material evidence had not been submitted 
to reopen the previously denied claim.  In denying the claim, 
the RO considered an April 1996 VA examination report and 
June 1990 and January 1991 statements from Stuart Weiss, M.D.  
The RO notified the veteran of its June 1996 decision and 
advised him of his appellate rights by letter dated July 
1996.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If no NOD is filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c).  The veteran 
in this case did not file an NOD with the RO's June 1996 
decision; therefore, the decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  "New and material evidence" 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet. App. 209, 218-
219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet. App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claims file since the RO's June 1996 decision includes: (1) 
private clinical notes dated from March 1968 to April 1968; 
(2) a letter from Sylvia Awadalla, M.D., to the veteran dated 
May 1998; 
(3) statements of the veteran and his representative received 
in or dated May 1998, November 1998, December 1998, January 
1999, March 1999, April 1999, June 1999, and August 1999; and 
(3) congressional correspondence with attachments received at 
the Board in September 1999.  

The Board notes that, absent a veteran's waiver of RO 
consideration, additional evidence received at the Board 
within a period of 90 days following the mailing of notice to 
the veteran that his appeal had been certified to the Board 
for appellate review is typically referred to the RO for 
initial consideration under 38 C.F.R. § 20.1304 (1999).  
However, in this case the congressional correspondence and 
attachments that were received at the Board in September 1999 
were copies of evidence that the veteran had already 
submitted and the RO had already considered in support of the 
veteran's claim.  With the exception of the congressional 
correspondence and attachments, the evidence submitted 
subsequent to the RO's June 1996 decision is neither 
cumulative nor redundant of evidence previously submitted to 
agency decisionmakers.  Therefore, the Board finds it to be 
new evidence.  

The Board also finds the evidence material because it bears 
directly and substantially upon the specific matter under 
consideration, and, by itself and in connection with evidence 
previously assembled, is so significant that it must be 
considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, the May 1998 letter from Dr. Awadalla 
constitutes some evidence which differs from the findings of 
the June 1996 denial, specifically, the finding that MS did 
not manifest in service or within one year of separation from 
service.  The letter reflects Dr. Awadalla's opinion that the 
veteran manifested MS in his early teenage years or at the 
age of 20, and that the symptoms he experienced in service 
were related to his MS.  

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for MS is reopened.  The Board must now determine 
whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins, 12 Vet. App. at 218-119; Winters, 12 Vet. 
App. at 206-207.  

A "well-grounded" claim is one that is plausible, capable 
of substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To establish a well-
grounded claim for service connection, the veteran must 
submit: 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection 
may be presumed if MS is shown to have manifested to a degree 
of ten percent within seven years of discharge from service.  
38 C.F.R. 
§§ 3.307, 3.309(a)(3) (1999).

Applying the facts to the principles outlined above, the 
Board finds that the veteran has submitted a plausible, or 
well-grounded, claim.  The record contains the veteran's 
allegation that he experienced fatigue and had difficulty 
marching in a straight line, dancing and reading quickly, and 
a medical opinion linking the veteran's MS, in part, to these 
reported symptoms.  Inasmuch as the veteran is competent to 
state that he experienced the aforementioned symptoms, his 
claim appears plausible, or well grounded, under Epps, 126 
F.3d at 1467-1468, and Caluza, 7 Vet. App. at 506.  The Board 
also finds, however, that VA has not fulfilled its duty to 
assist by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
claim.  Therefore, although it has been reopened and found to 
be well grounded, this claim must be remanded to the RO for 
additional development.


ORDER

New and material evidence having been submitted and well-
groundedness having been established, the claim of 
entitlement to service connection for MS is reopened, and, to 
this extent only, is granted.


REMAND

Additional development by the RO is necessary before the 
Board can decide the merits of the veteran's claim of 
entitlement to service connection for MS.  First, 
Dr. Awadalla's opinion, which the Board accepted as 
sufficient to reopen and well ground the veteran's claim, is 
based on a medical history provided by the veteran and on one 
examination of the veteran conducted in May 1998.  Prior to 
this examination, the veteran had been treated on an 
inpatient and outpatient basis for a variety of medical 
complaints, but Dr. Awadalla did not review records of this 
treatment before providing her opinion.  Moreover, she did 
not express the rationale on which she based her opinion.  

In addition, the record contains another medical opinion 
linking the veteran's MS to service.  This June 1990 opinion, 
submitted by Dr. Weiss, reflects that symptoms of the 
veteran's MS first manifested in the early 1950s in the form 
of visual disturbances and difficulty controlling the right 
leg.  According to Dr. Weiss, a 1975 neurologist's diagnosis 
of basilar vertebral artery insufficiency was incorrect.  The 
RO requested Dr. Weiss to provide the treatment records on 
which he based his finding that the veteran's MS manifested 
in the 1950s, but Dr. Weiss replied that he had destroyed all 
medical records of treatment rendered in excess of ten years 
prior to the request.  

In light of the fact that there is no opinion of record 
definitively establishing, based on the medical evidence of 
record, that it is more likely than not that the veteran's MS 
manifested in service or within the seven-year presumptive 
period, the Board believes that an additional, comprehensive 
medical opinion should be obtained.  To ensure that the 
Board's decision is based on a complete record, this case is 
REMANDED to the RO for the following development:

1.  The RO should transfer the veteran's 
claims file to an appropriate VA medical 
specialist for an opinion regarding the 
etiology of the veteran's MS.  The RO 
should provide the specialist with a copy 
of this Remand and the veteran's claims 
file for review.  Following a 
comprehensive review of such information, 
the specialist should offer an opinion as 
to whether it is at least as not that the 
veteran's MS was incurred in service or 
within seven years of the February 1953 
separation from service.  The specialist 
should indicate the specific findings and 
express the rationale on which the 
opinion is based.

2.  The RO should then review the opinion 
to determine whether it complies with the 
previous instruction.  If it is deficient 
in any regard, immediate corrective 
action should be taken.

3.  Following the receipt of the medical 
opinion, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for MS.  If the RO denies the 
benefit sought, it should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford an opportunity to respond thereto 
before the claims file is returned to the 
Board for further appellate review.

The purpose of this REMAND is to obtain additional medical 
information, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to submit any additional evidence 
he wishes to have considered in connection with this appeal.  
However, he is not obligated to act unless otherwise 
notified.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



